               Case 18-12491-CSS               Doc 2274        Filed 01/19/21         Page 1 of 13




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al., 1                            :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

        I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On January 7, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A:

    •    Notice of Agenda of Matters Scheduled for Telephonic and Zoom Hearing on January 11,
         2021 at 3:00 p.m. (ET) [Docket No. 2268]



                                 [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 2274     Filed 01/19/21    Page 2 of 13




Dated: January 13, 2021
                                                                         /s/ Natasha Otton
                                                                         Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) me on January 13, 2021, by Natasha Otton, proved to me on
the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                     SRF 49835
Case 18-12491-CSS   Doc 2274   Filed 01/19/21   Page 3 of 13




                        Exhibit A
                                                                   Case 18-12491-CSS                    Doc 2274            Filed 01/19/21           Page 4 of 13
                                                                                                                 Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                     NAME                                                            ADDRESS                                      FACSIMILE                    EMAIL                 METHOD OF SERVICE
                                                       Attn: Andrew I. Silfen and Beth M. Brownstein
                                                       1301 Avenue of the Americas
                                                       Floor 42                                                                              andrew.silfen@arentfox.com
Arent Fox LLP                                          New York NY 10019                                                        212-484-3990 beth.brownstein@arentfox.com   Email and Facsimile
                                                       Attn: Robert M. Hirsh
                                                       1301 Avenue of the Americas
                                                       Floor 42
Arent Fox LLP                                          New York NY 10019                                                        212-484-3990 robert.hirsh@arentfox.com      Email and Facsimile
                                                       Attn: Ralph Ascher, Esquire
                                                       11022 Acaia Parkway
                                                       Suite D
Ascher & Associates, P.C.                              Garden Grove CA 92840                                                                  ralphascher@aol.com           Email
                                                       Attn: Matthew P. Austria
                                                       1007 N. Orange Street, 4th Floor
Austria Legal, LLC                                     Wilmington DE 19801                                                      302-425-0232 maustria@austriallc.com        Email, Facsimile and Overnight Mail
Bankruptcy Administration - Wells Fargo                Attn: Christine R. Etheridge
Vendor Financial Services, LLC fka GE Capital          1738 Bass Road
Information                                            Macon GA 31210                                                                                                       Overnight Mail
Bankruptcy Administration - Wells Fargo                Attn: Christine R. Etheridge
Vendor Financial Services, LLC fka GE Capital          P.O. Box 13708
Information                                            Macon GA 31208-3708                                                                                                  Overnight Mail

                                                       Attn: David M. Powlen & Kevin G. Collins, Thomas E. Hanson, Jr
                                                       1000 N. West Street                                                                   david.powlen@btlaw.com
                                                       Suite 1500                                                                            kevin.collins@btlaw.com
Barnes & Thornburg LLP                                 Wilmington DE 19801                                                      302-300-3456 thanson@btlaw.com.com          Email
                                                       Attn: Daniel I. Barness
                                                       11377 W. Olympic Blvd.
                                                       2nd Floor
Barness & Barness LLP                                  Los Angeles CA 90064                                                     310-473-8700 Daniel@BarnessLaw.com          Email
                                                       Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser
                                                       600 N. King Street                                                                    jalberto@bayardlaw.com
                                                       Suite 400                                                                             efay@bayardlaw.com
Bayard, P.A.                                           Wilmington DE 19801                                                      302-658-6395 gflasser@bayardlaw.com         Email
                                                       Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                       222 Delaware Avenue
                                                       Suite 801                                                                             jhoover@beneschlaw.com
Benesch, Friedlander, Coplan & Aronoff LLP             Wilmington DE 19801                                                      302-442-7012 kcapuzzi@beneschlaw.com        Email
                                                       Attn: Lara S. Martin, Esq.
                                                       Gulf Tower Suite 2200
Bernstein-Burkley, P.C.                                Pittsburgh PA 15219                                                      412-456-8135 lmartin@bernsteinlaw.com       Email and Facsimile




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                                 Page 1 of 10
                                                                    Case 18-12491-CSS                    Doc 2274               Filed 01/19/21           Page 5 of 13
                                                                                                                     Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                        NAME                                                         ADDRESS                                          FACSIMILE                    EMAIL                      METHOD OF SERVICE

                                                        Attn: David M. Klauder
                                                        1204 N. King Street
Bielli & Klauder, LLC                                   Wilmington DE 19801                                                         302-397-2557 dklauder@bk-legal.com               Email
                                                        Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                        444 West Lake Street
                                                        Suite 1650                                                                               kottaviano@blankrome.com
Blank Rome LLP                                          Chicago IL 60606                                                            312-776-2601 ptinkham@blankrome.com              Email, Facsimile and Overnight Mail
                                                        Attn: Victoria A. Guilfoyle
                                                        1201 N. Market Street
                                                        Suite 800
Blank Rome LLP                                          Wilmington DE 19801                                                                       guilfoyle@blankrome.com            Email
                                                        Attn: Robert M. Bovarnick
                                                        One South Broad Street, Suite 1600
Bovarnick and Associates, LLC                           Philadelphia PA 19107                                                       212-568-4462 RBovarnick@rbovarnick.com           Email
                                                        Attn: Joseph P. Titone
                                                        P.O. Box 3197
                                                        23rd Floor One American Place, 301 Main Street
Breazeale, Sachse & Wilson, LLP                         Baton Rouge LA 70801                                                        225-376-5619 joseph.titone@bswllp.com            Email and Facsimile
                                                        Attn: Pamela K. Webster, Esq., Mary H. Rose, Paul S. Arrow
                                                        1000 Wilshire Boulevard                                                                   pwebster@buchalter.com
                                                        Suite 1500                                                                                parrow@buchalter.com
Buchalter, A Professional Corporation                   Los Angeles CA 90017                                                        213- 896-0400 mrose@buchalter.com                Email
                                                        Attn: Mary F. Caloway, Esquire
                                                        919 N. Market Street
                                                        Suite 1500
Buchanan Ingersoll & Rooney PC                          Wilmington DE 19801                                                         302-552-4295 mary.caloway@bipc.com               Email and Overnight Mail
                                                        Attn: J. Cory Falgowski, Esquire
                                                        1201 N. Market Street
                                                        Suite 1407
Burr & Forman LLP                                       Wilmington DE 19801                                                         302-397-2566 jfalgowski@burr.com                 Email
                                                        Attn: Patrick Warfield, Esquire
                                                        222 Second Avenue South
                                                        Suite 2000
Burr & Forman LLP                                       Nashville TN 37201                                                          615-724-3330 pwarfield@burr.com                  Email
                                                        Attn: Kenneth K. Wang
                                                        300 S. Spring Street
                                                        No. 1702
California Office of the Attorney General               Los Angeles CA 90013                                                        213-897-2805 kenneth.wanh@doj.ca.gov             Email
                                                        ATTN: TYRONZA WALTON
                                                        7000 CARDINAL PLACE
Cardinal Health Pharma                                  DUBLIN OH 43017                                                             614-652-4117 Tyronza.Walton@cardinalhealth.com   Email and Facsimile



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                    Page 2 of 10
                                                                   Case 18-12491-CSS                    Doc 2274             Filed 01/19/21            Page 6 of 13
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                     NAME                                                             ADDRESS                                      FACSIMILE                     EMAIL                METHOD OF SERVICE
                                                       Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.
                                                       1299 Ocean Avenue
                                                       Suite 450                                                                              acornelius@costell-law.com
Costell & Cornelius Law Corp                           Santa Monica CA 90401                                                     310-548-7959 ssaad@costell-law.com          Email
                                                       Attn: Joseph Grey, Esquire
                                                       1105 North Market Street
                                                       Suite 901
Cross & Simon, LLC                                     Wilmington DE 19801                                                       302-777-4224 jgrey@crosslaw.com             Email
                                                       Attn: Brian E. Greer, Esq.
                                                       Three Bryant Park
                                                       1095 Avenue of the Americas
DECHERT LLP                                            New York NY 10036-6797                                                    212-698-3599 brian.greer@dechert.com        Email and Overnight Mail
                                                       Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott, Esq.
                                                       Cira Centre
                                                       2929 Arch Street                                                                       stephen.leitzell@dechert.com
DECHERT LLP                                            Philadelphia PA 19104-2808                                                215-994-2222 jonathan.stott@dechert.com     Email
                                                       Attn: Bankruptcy Department
                                                       Carvel State Office Building
                                                       820 North French Street , 6th Floor
Delaware Attorney General                              Wilmington DE 19801                                                       302-577-6630 attorney.general@state.de.us   Email and Facsimile
                                                       Attn: Zillah Frampton
                                                       820 North French Street
Delaware Division of Revenue                           Wilmington DE 19801                                                       302-577-8632 fasnotify@state.de.us          Email and Facsimile
                                                       Corporations Franchise Tax
                                                       P.O. Box 898
Delaware Secretary of State                            Dover DE 19903                                                            302-739-5831 dosdoc_ftax@state.de.us        Email and Facsimile
                                                       Attn: Bankruptcy Department
                                                       820 Silver Lake Boulevard
                                                       Suite 100
Delaware State Treasury                                Dover DE 19904                                                            302-739-5635 statetreasurer@state.de.us     Email and Facsimile
                                                       Attn: Stuart M. Brown and Kaitlin MacKenzie Edelman
                                                       1201 N. Market Street
                                                       Suite 2100                                                                             stuart.brown@dlapiper.com
DLA Piper LLP (US)                                     Wilmington DE 19801                                                       302-394-2341 kaitlin.edelman@dlapiper.com   Email
                                                       Attn: Amish R. Doshi, Esq.
                                                       1979 Marcus Avenue
                                                       Suite 210E
Doshi Legal Group, P.C.                                Lake Success NY 11042                                                                   amish@doshilegal.com          Email
                                                       Attn: Allen A. Etish, Esquire
                                                       20 Brace Road
                                                       Suite 400
Earp Cohn P.C.                                         Cherry Hill NJ 08034                                                      856-354-0842 aetish@earpcohn.com            Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                                  Page 3 of 10
                                                                    Case 18-12491-CSS                       Doc 2274          Filed 01/19/21            Page 7 of 13
                                                                                                                   Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                     NAME                                                             ADDRESS                                       FACSIMILE                    EMAIL                          METHOD OF SERVICE

                                            Attn: Christopher F. Graham, Esquire and Sarah Morrissey, Esquire
                                            10 Bank Street
                                            Suite 700                                                                                          cgraham@eckertseamans.com
Eckert Seamans Cherin & Mellott, LLC        White Plains NY 10606                                                                 914-949-5424 smorrissey@eckertseamans.com            Email
                                            Attn: Tara L. Lattomus, Esquire
                                            222 Delaware Avenue
                                            7th Floor                                                                                          tlattomus@eckertseamans.com
Eckert Seamans Cherin & Mellott, LLC        Wilmington DE 19801                                                                   302-574-7401 boneill@eckertseamans.com               Email
                                            ATTN: WILLIAM PALLEY
                                            19830 WEST SPLIT OAK ROAD
Efficient Management Resource Systems, Inc. CHATSWORTH CA 91311                                                                                                                        Overnight Mail
                                            Attn: Bankruptcy Department
                                            1650 Arch Street
Environmental Protection Agency             Philadelphia PA 19103-2029                                                            215-814-5103                                         Facsimile and Overnight Mail
                                            ATTN: ERIC S. WENZEL
                                            219 WELSH POOL ROAD
Freedom Medical, Inc.                       EXTON PA 19341                                                                        610-903-0180 ewenzel@freedommedical.com              Email and Facsimile
                                            Attn: Andrew Hinkelman, Jennifer Byrne and Christopher Goff
                                            214 North Tryon Street                                                                             andrew.hinkelman@fticonsulting.com
                                            Suite 1900                                                                                         jennifer.byrne@fticonsulting.com
FTI Consulting                              Charlotte NC 28202                                                                    704-972-4121 christopher.goff@fticonsulting.com      Email
                                            Attn: Craig B. Garner, Esq.
                                            13274 Fiji Way
                                            Suite 250
Garner Health Law Corporation               Marina del Rey CA 90292                                                               310-694-9025 craig@garnerhealth.com                  Email
                                            Attn: Suzanne E. Rand-Lewis
                                            5990 Sepulveda Blvd. #630                                                                          srand-lewis@randandrand-lewisplcs.com
Gary Rand & Suzanne E. Rand-Lewis PLCS      Sherman Oaks CA 91411                                                                 818-779-1730 grand@randandrand-lewisplcs.com         Email
                                            Attn: David W. deBruin, Esq.
                                            3711 Kennett Pike, Suite 100
Gawthrop Greenwood, PC                      Wilmington DE 19807                                                                   302-777-5299 ddebruin@gawthrop.com                   Email and Facsimile
                                            Attn: Natasha Songonuga
                                            300 Delaware Avenue
                                            Suite 1015
Gibbons P.C.                                Wilmington DE 19801-1671                                                              302-429-6294 nsongonuga@gibbonslaw.com               Email

                                                       Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
                                                       40 Wall Street, 37th Floor                                                              ahalperin@halperinlaw.net
Halperin Battaglia Benzija, LLP                        New York NY 10005                                                          212-765-0964 dcohen@halperinlaw.net                  Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                                   Page 4 of 10
                                                      Case 18-12491-CSS                Doc 2274               Filed 01/19/21            Page 8 of 13
                                                                                                   Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                    NAME                                                  ADDRESS                                   FACSIMILE                       EMAIL                METHOD OF SERVICE
                                           ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.
                                           C/O LAW OFFICE OF JOSEPH ANTONELLI
Heb Ababa, Ronaldoe Gutierrez, and Yolanda 14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Penney                                     CHINO HILLS CA 91709                                                   909-393-0471 jantonelli@antonellilaw.com   Email and Facsimile
                                           Attn: Daniel K. Hogan, Esq.
                                           1311 Delaware Avenue
Hogan♦McDaniel                             Wilmington DE 19806                                                    302-656-7599 dkhogan@dkhogan.com           Email
                                           Attn: Cristina Lopes Goulart - Bankruptcy Coordinator
                                           Av. Pasteur 146 & 138
IBM Credit LLC                             Rio de Janeiro RJ 22290-240 Brazil                                                    cgoulart@br.ibm.com         Email
                                           Attn: Paul Wearing
                                           Special Handling Group
                                           7100 Highlands Pkwy
IBM Credit LLC                             Smyrna GA 30082                                                                                                   Overnight Mail
                                           Centralized Insolvency Operation
                                           2970 Market Street
                                           Mail Stop 5 Q30 133
Internal Revenue Service                   Philadelphia PA 19104-5016                                             855‐235‐6787                               Facsimile
                                           Centralized Insolvency Operation
                                           P.O. Box 7346
Internal Revenue Service                   Philadelphia PA 19101-7346                                             267-941-1015                               Facsimile and Overnight Mail
                                           Attn: Jay L. Welford
                                           27777 Franklin Road
                                           Suite 2500
Jaffe Raitt Heuer & Weiss, P.C.            Southfield MI 48034-8214                                               248-351-3082 jwelford@jaffelaw.com         Email
                                           Attn: David S. Rubin
                                           445 N. Boulevard, Suite 300
                                           P.O. Box 2997
Kantrow Spaht Weaver and Blitzer (APLC)    Baton Rouge LA 70821-2997                                              225-343-0630 david@kswb.com                Email
                                           Attn: Domenic E. Pacitti, Esq.
                                           919 Market Street
                                           Suite 1000
Klehr Harrison Harvey Branzburg LLP        Wilmington DE 19801-3062                                               302-426-9193 dpacitti@klehr.com            Email and Facsimile
                                           Attn: Morton R. Branzburg, Esq.
                                           1835 Market Street
                                           Suite 1400
Klehr Harrison Harvey Branzburg LLP        Philadelphia PA 19103                                                  215-568-6603 mbranzburg@klehr.com          Email and Facsimile
                                           Attn: Hallie D. Hannah, Esq.
                                           100 Pacifica
                                           Suite 370
Law Office of Mitchell B. Hannah           Irvine CA 92618                                                        949-477-9080 hallie@hannahlaw.com          Email




        In re: Promise Healthcare Group LLC, et al.
        Case No. 18-12491 (CSS)                                                                    Page 5 of 10
                                                                   Case 18-12491-CSS                  Doc 2274               Filed 01/19/21           Page 9 of 13
                                                                                                                  Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                     NAME                                                             ADDRESS                                      FACSIMILE                     EMAIL                    METHOD OF SERVICE
                                                       Attn: Guy R. Bayley, Esq.
                                                       547 S. Marengo Avenue
Law Offices of Guy R. Bayley                           Pasadena CA 91101                                                                       bayleyco@me.com                   Email
                                                       Attn: Gary E. Klausner, Esq.
                                                       10250 Constellation Boulevard
                                                       Suite 1700
Levene, Neale, Bender, Yoo & Brill L.L.P.              Los Angeles CA 90067                                                      310-229-1244 GEK@lnbyb.com                      Email and Facsimile
                                                       Attn: Elizabeth Weller
                                                       2777 N. Stemmons Freeway
                                                       Suite 1000
Linebarger Goggan Blair & Sampson, LLP                 Dallas TX 75207                                                           469-221-5003 dallas.bankruptcy@publicans.com    Email, Facsimile and Overnight Mail
                                                       Attn: President or General Counsel
                                                       P.O. Box 3064
Linebarger Goggan Blair & Sampson, LLP                 Houston TX 77253-3064                                                     713-844-3503 houston_bankruptcy@publicans.com   Email
                                                       Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, Esq.
                                                       405 N. King Street
                                                       8th Floor                                                                              mrifino@mccarter.com
McCarter & English, LLP                                Wilmington DE 19801                                                       302-984-6399 kbuck@mccarter.com                 Email
                                                       Attn: William P. Smith, James W. Kapp and Megan Preusker
                                                       444 West Lake Street                                                                   wsmith@mwe.com
                                                       Suite 4000                                                                             jkapp@mwe.com
McDermott Will & Emery LLP                             Chicago IL 60606                                                          312-984-7700 mpreusker@mwe.com                  Email
                                                       Attn: Art Gambill
                                                       Promenade
                                                       1230 Peachtree Street, N.E., Suite 1200
McGuireWoods LLP                                       Atlanta GA 30309-3534                                                     404-443-5691 agambill@mcguirewoods.com          Email and Facsimile
                                                       Attn: Brian I. Swett and Alexandra Shipley
                                                       77 West Wacker Drive
                                                       Suite 4100                                                                             bswett@mcguirewoods.com
McGuirewoods LLP                                       Chicago IL 60601-1818                                                     312-849-3690 ashipley@mcquirewoods.com          Email and Facsimile
                                                       Attn: Sheryl L. Moreau
                                                       Bankruptcy Unit
                                                       P.O. Box 475
Missouri Department of Revenue                         Jefferson City MO 65105-0475                                                                                              Overnight Mail
                                                       Attn: Brett D. Fallon, Esq.
                                                       500 Delaware Avenue, Suite 1500
                                                       P.O. Box 2306
Morris James LLP                                       Wilmington DE 19899-2306                                                  302-571-1750 bfallon@morrisjames.com            Email and Facsimile
                                                       Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                       1201 N. Market St.
                                                       16th Floor                                                                             aremming@mnat.com
Morris, Nichols, Arsht & Tunnell LLP                   Wilmington DE 19899-1347                                                  302-658-3989 jbarsalona@mnat.com                Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                                  Page 6 of 10
                                                                    Case 18-12491-CSS                     Doc 2274             Filed 01/19/21            Page 10 of 13
                                                                                                                     Exhibit A
                                                                                                                Core/2002 Service List
                                                                                                               Served as set forth below

                      NAME                                                            ADDRESS                                         FACSIMILE                     EMAIL                    METHOD OF SERVICE
                                                        ATTN: JERRY CARPENTER
                                                        4721 MORRISON DRIVE
Morrison Management Resources Systems,                  SUITE 300
Inc.                                                    MOBILE AL 36609                                                             251-461-3193                                 Facsimile
                                                        Attn: Timothy M. Swanson
                                                        1400 16th Street
                                                        Sixth Floor
Moye White LLP                                          Denver CO 80202                                                             303-292-4510 tim.swanson@moyewhite.com       Email
                                                        Attn: Benjamin Hackman
                                                        J. Caleb Boggs Federal Building
                                                        844 King Street, Suite 2207, Lockbox 35
Office of the United States Trustee                     Wilmington DE 19801                                                         302-573-6497 benjamin.a.hackman@usdoj.gov    Email
                                                        Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and Michael R. Maizel,
                                                        Esq.                                                                                     jfeeney@otterbourg.com
                                                        230 Park Avenue                                                                          ryan@otterbourg.com
Otterbourg P.C.                                         New York NY 10169                                                           212-682-6104 mmaizel@otterbourg.com          Email
                                                        Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler, Esq. and Colin R.
                                                        Robinson, Esq.
                                                        919 N. Market Street                                                                     jpomerantz@pszjlaw.com
                                                        17th Floor                                                                               bsandler@pszjlaw.com
Pachulski Stang Ziehl & Jones LLP                       Wilmington DE 19801                                                         302-652-4400 crobinson@pszjlaw.com           Email
                                                        Attn: Jeanmarie Baer
Perdue, Brandon, Fielder, Collins & Mott,               P.O. Box 8188
L.L.P.                                                  Wichita Falls TX 76307                                                      940-723-8553 jbaer@pbfcm.com                 Email and Facsimile
                                                        Attn: Jeremy R. Johnson
                                                        600 Third Avenue, 42nd Floor
Polsinelli PC                                           New York NY 10016                                                           212-684-0197 jeremy.johnson@polsinelli.com   Email
                                                        Attn: Shanti M. Katona, Brenna A. Dolphin
                                                        222 Delaware Ave, Suite 1101
Polsinelli PC                                           Wilmington DE 19801                                                         302-397-2728 bdolphin@polsinelli.com         Email
                                                        Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                        1313 North Market Street, Sixth Floor
                                                        P.O. Box 951                                                                             jryan@potteranderson.com
Potter Anderson & Corroon LLP                           Wilmington DE 19899                                                         302-658-1192 rmcneill@potteranderson.com     Email and Facsimile
                                                        Attn: Phillip G. Vermont
                                                        500 Hopyard Road
                                                        Suite 225
Randick O'Dea & Tooliatos, LLP                          Pleasanton CA 94588                                                         925-460-0969 pvermont@randicklaw.com         Email and Facsimile
                                                        Attn: John H. Knight, Amanda R. Steele and David T. Queroli
                                                        One Rodney Square                                                                        knight@rlf.com
                                                        920 North King Street                                                                    steele@rlf.com
Richards, Layton & Finger, P.A.                         Wilmington DE 19801                                                         302-651-7701 queroli@rlf.com                 Email and Facsimile



          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                    Page 7 of 10
                                                         Case 18-12491-CSS                   Doc 2274            Filed 01/19/21            Page 11 of 13
                                                                                                       Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                     NAME                                                     ADDRESS                                   FACSIMILE                      EMAIL                  METHOD OF SERVICE
                                             Attn: Lucian B. Murley, Esquire
                                             1201 North Market Street, Suite 2300
                                             P.O. Box 1266
Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                                      302-421-5864 luke.murley@saul.com              Email
                                             Attn: Rose Cherson
                                             919 Third Avenue
Schulte Roth & Zabel LLP                     New York NY 10022                                                        212-593-5955 rose.cherson@srz.com              Email and Facsimile
                                             Secretary of the Treasury
                                             100 F Street NE
Securities & Exchange Commission             Washington DC 20549                                                                    secbankruptcy@sec.gov            Email
                                             Attn: Bankruptcy Department
                                             Brookfield Place
                                             200 Vesey Street, Suite 400                                                            bankruptcynoticeschr@sec.gov
Securities & Exchange Commission - NY Office New York NY 10281-1022                                                                 nyrobankruptcy@sec.gov           Email
                                             Attn: Bankruptcy Department
                                             One Penn Center
Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Philadelphia Office                          Philadelphia PA 19103                                                                  secbankruptcy@sec.gov            Email
                                             Attn: Edward H. Tillinghast, III, Esq.
                                             30 Rockefeller Plaza
Sheppard Mullin Richter & Hampton LLP        New York NY 10112                                                        212-653-8701 etillinghast@sheppardmullin.com   Email
                                             Attn: Andrew H. Sherman, Esq., Boris I. Mankovetskiy, Esq. and
                                             Rachel E. Brennan, Esq.
                                             The Legal Center                                                                      asherman@sillscummis.com
                                             One Riverfont Plaza                                                                   bmankovetskiy@sillscummis.com
Sills Cummis & Gross P.C.                    Newark NJ 07102                                                          973-643-6500 rbrennan@sillscummis.com          Email
                                             Attn: Steven L. Walsh
                                             One Rodney Square
                                             P.O. Box 636
Skadden, Arps, Slate, Meagher & Flom LLP     Wilmington DE 19899-0636                                                 302-651-3001 steven.walsh@skadden.com          Email and Facsimile
                                             Attn: Lisa Hatfield
                                             500 Creek View Road
                                             Suite 304
Stern & Eisenberg Mid-Atlantic, PC           Newark DE 19711                                                          302-731-7211 lhatfield@sterneisenberg.com      Email and Facsimile
                                             Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                             919 North Market Street
                                             Suite 1300                                                                            jhh@stevenslee.com
Stevens & Lee, P.C.                          Wilmington DE 19801                                                      610-371-7972 ebc@stevenslee.com                Email
                                             Attn: Robert Lapowsky
                                             620 Freedom Business Center
                                             Suite 200
Stevens & Lee, P.C.                          King of Prussia PA 19406                                                 610-371-7958 rl@stevenslee.com                 Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                       Page 8 of 10
                                                                  Case 18-12491-CSS                   Doc 2274               Filed 01/19/21            Page 12 of 13
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                     NAME                                                             ADDRESS                                       FACSIMILE                    EMAIL                        METHOD OF SERVICE
                                                       Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                       301 Main Street, Suite 1640
                                                       P. O. Box 2348                                                                          dstewart@stewartrobbins.com
Stewart Robbins & Brown LLC                            Baton Rouge LA 70821-2348                                                  225-709-9467 bbrown@stewartrobbins.com          Email
                                                       Attn: Sabrina L. Streusand & Anh Nguyen
                                                       1801 S. Mopac Expressway, Suite 320                                                     streusand@slollp.com
Streusand, Landon, Ozburn & Lemmon, LLP                Austin TX 78746                                                            512-236-9904 nguyen@slollp.com                  Email and Facsimile
                                                       ATTN: BRENDAN BAKIR
                                                       18000 STUDEBAKER ROAD
                                                       SUITE 700
Surgical Program Development                           CERRITOS CA 90703                                                          310-861-5001                                    Facsimile
                                                       Attn: J. Casey Roy
                                                       Bankruptcy & Collections Division
                                                       P.O. Box 12548- MC 008
Texas Attorney General’s Office                        Austin TX 78711-2548                                                       512-936-1409 casey.roy@oag.texas.gov            Email and Facsimile
                                                       Attn: Christopher S. Murphy, Sherri K. Simpson
                                                       Bankruptcy & Collections Division
                                                       P.O. Box 12548                                                                          sherri.simpson@oag.texas.gov
Texas Attorney General's Office                        Austin TX 78711-2548                                                       512-936-1409 christopher.murphy@oag.texas.gov   Email and Facsimile
                                                       Attn: Scott J. Leonhardt, Jason A. Gibson
                                                       824 N. Market Street
                                                       Suite 810                                                                                 leonhardt@teamrosner.com
The Rosner Law Group LLC                               Wilmington DE 19801                                                                       gibson@teamrosner.com            Email
                                                       Attn: Dan McAllister
                                                       Bankruptcy Desk
                                                       1600 Pacific Highway, Room 162
Treasurer-Tax Collector                                San Diego CA 92101                                                         619-685-2589                                    Facsimile
                                                       Attn: General Counsel
                                                       950 Pennsylvania Avenue, NW
U.S. Department of Justice                             Washington DC 20530-0001                                                                                                   Facsimile and Overnight Mail
                                                       Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro
                                                       P.O. Box 875
                                                       Ben Franklin Station
U.S. Department of Justice                             Washington DC 20044-0875                                                   202-514-9163 seth.shapiro@usdoj.gov             Email and Facsimile
                                                       Attn: Charles Oberly
                                                       c/o Ellen Slights
                                                       1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for Delaware                               Wilmington DE 19899-2046                                                   302-573-6220 usade.ecfbankruptcy@usdoj.gov      Email and Facsimile
                                                       Attn: Gary F. Torrell, Esq.
                                                       1888 Century Park East
                                                       Suite 1100
Valensi Rose, PLC                                      Los Angeles CA 90067                                                       310-277-1706                                    Facsimile



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CSS)                                                                                   Page 9 of 10
                                                                    Case 18-12491-CSS                     Doc 2274              Filed 01/19/21           Page 13 of 13
                                                                                                                      Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                      NAME                                                            ADDRESS                                         FACSIMILE                        EMAIL             METHOD OF SERVICE
                                                        Attn: David E. Lemke, Esquire and Melissa W. Jones, Esquire
                                                        Nashville City Center
                                                        511 Union Street, Suite 2700                                                             david.lemke@wallerlaw.com
Waller Lansden Dortch & Davis, LLP                      Nashville TN 37219                                                          615-244-6804 melissa.jones@wallerlaw.com    Email

                                                        Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, and Tyler Layne                    john.tishler@wallerlaw.com
                                                        511 Union Street                                                                         katie.stenberg@wallerlaw.com
                                                        Suite 2700                                                                               blake.roth@wallerlaw.com
Waller Lansden Dortch & Davis, LLP                      Nashville TN 37219                                                          615-244-6804 Tyler.Layne@wallerlaw.com      Email
                                                        Attn: Specialty Finance Loan Portfolio Manager
                                                        2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                  Santa Monica CA 90404                                                                                                   Overnight Mail
                                                        Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                        2312 S MacArthur Dr.
                                                        P.O. Box 13199
Wheelis & Rozanski, APLC                                Alexandria LA 71315-3199                                                    318-445-5710 steve@wheelis-rozanski.com     Email
                                                        Attn: Christopher M. Samis
                                                        The Renaissance Centre
                                                        405 North King Street, Suite 500
Whiteford, Taylor & Preston LLC                         Wilmington DE 19801                                                         302-661-7950 csamis@wtplaw.com              Email and Facsimile
                                                        Attn: William A. Catlett
                                                        Dill Bamvakais Building
                                                        9939 Gravois Road
William A. Catlett, L.L.C.                              St. Louis MO 63123                                                          314-631-1685 william@catlett.biz            Email
                                                        ATTN: PETE HARTLEY
Wound Care Management, LLC D/B/A                        16065 LAMONTE DRIVE
Medcentris                                              HAMMOND LA 70403                                                                                                        Overnight Mail
                                                        Attn: Robert S. Brady and Sean T. Greecher
                                                        Rodney Square                                                                            bankfilings@ycst.com
                                                        1000 North King Street                                                                   rbrady@ycst.com
Young Conaway Stargatt & Taylor, LLP                    Wilmington DE 19801                                                         302-571-1253 sgreecher@ycst.com             Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18-12491 (CSS)                                                                                   Page 10 of 10
